Citation Nr: 1722777	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  11-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an evaluation in excess of 10 percent prior to March 30, 2016 for status post right foot plantar fascia release, with degenerative changes and calcaneal spur.

3.  Entitlement to an evaluation in excess of 10 percent prior to March 30, 2016 for status post left foot plantar fascia release, with degenerative joint disease and calcaneal spur.

4.  Entitlement to an evaluation in excess of 30 percent from March 30, 2016 for bilateral status post plantar fascia release.

5.  Entitlement to an initial evaluation in excess of 10 percent for a right ankle sprain prior to August 16, 2011 and to a compensable evaluation from that date.

6.  Entitlement to an initial evaluation in excess of 10 percent for a left ankle sprain prior to August 16, 2011 and to a compensable evaluation from that date.
7.  Entitlement to an initial compensable evaluation for a left knee strain with patellar spur.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1979 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in September 2015.  A transcript is of record.

The issue of entitlement to service connection for sleep apnea was previously characterized as service connection for a sleep disorder.  In a May 2016 rating decision, the RO in Winston-Salem granted service connection for insomnia disorder, persistent.  Since the Veteran was seeking service connection for sleep apnea as part of the claim, the issue has been recharacterized as service connection for sleep apnea. 

This claim was previously before the Board in December 2015, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have its onset in active service and is not otherwise the result of a disease or injury incurred in active service.

2.  Prior to March 30, 2016, the Veteran's status post right foot plantar fascia release, with degenerative changes and calcaneal spur, was not characterized by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

3.  Prior to March 30, 2016, the Veteran's status post left foot plantar fascia release, with degenerative changes and calcaneal spur, was not characterized by objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

4.  From March 30, 2016, the Veteran's bilateral status post plantar fascia release is characterized by pain on manipulation and use accentuated.

5.  The Veteran's right ankle sprain is characterized by pain.

6.  The Veteran's left ankle sprain is characterized by pain.

7.  The Veteran's left knee strain with patellar spur is characterized by flexion to 120 degrees, extension 0 degrees, and pain.

CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for an evaluation in excess of 10 percent prior to March 30, 2016 for status post right foot plantar fascia release, with degenerative changes and calcaneal spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5003-5276 (2016).

3.  The criteria for an evaluation in excess of 10 percent prior to March 30, 2016 for status post left foot plantar fascia release, with degenerative changes and calcaneal spur, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5003-5276 (2016).

4.  The criteria for an evaluation in excess of 30 percent for bilateral status post plantar fascia release from March 30, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Codes 5003-5276 (2016).

5.  The criteria for an initial evaluation in excess of 10 percent for a right ankle sprain prior to August 16, 2011 have not been met, and the criteria for an initial evaluation of 10 percent from that date have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).

6.  The criteria for an initial evaluation in excess of 10 percent for a left ankle sprain have not been met, and the criteria for an initial evaluation of 10 percent from that date have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).

7.  The criteria for an initial evaluation in excess of 10 percent for a left knee strain with patellar spur have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The duty to notify has been met.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, post-service military treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations in conjunction with his claims.  Overall, the examiners provided well-reasoned rationales for the opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The STRs do not show any complaints, treatment, or diagnosed related to sleep apnea.  Post-service treatment records from November 2002 indicate that the Veteran had a sleep disorder and had trouble staying asleep.  February 2003 treatment records show a diagnosis of a sleep disorder.  Subsequent treatment records show treatment for insomnia.

The Veteran had an examination arranged through VA QTC Services in January 2012.  It was noted that he did not require use of a breathing assistance device such as a CPAP machine.  The Veteran had persistent daytime hypersomnolence and rarely got a full night's sleep.  The examiner noted that a sleep study had not been performed despite being ordered by the Veteran's primary care physician due to cost, and therefore he was unable to render a diagnosis.  Based on the subjective history, the examiner felt that the Veteran had primary insomnia but did not have sleep apnea because when the Veteran did sleep well, he woke up feeling rested.

Private treatment records show that the Veteran underwent a sleep study in February 2012.  The impression was primary snoring, and there were not enough respiratory events to meet the criteria for obstructive sleep apnea.  Under the guidelines, the Veteran did not qualify for a CPAP machine.  It was noted that if the Veteran was clinically suspicious for sleep apnea, the study could be repeated given that the Veteran slept so poorly in the study.

The Veteran testified at the December 2015 Board hearing that he developed a sleep pattern in which he could only sleep a few hours a night due to the hours he had to work during his active service.  The pattern had since gotten worse.  The Veteran was diagnosed with obstructive sleep apnea based on a March 2016 sleep study from VA treatment.

The Veteran had a VA examination in April 2016.  The examiner opined that sleep apnea was less likely than not incurred in or caused by service.  Medical literature was cited regarding obesity and allergies being risk factors for sleep apnea that the Veteran had, and it was noted that the 2012 sleep study was 13 years after service and was negative for sleep apnea.

Sleep apnea requires specialized training for a determination as to diagnosis and causation, and therefore lay opinions on etiology do not constitute competent evidence.  The Veteran's statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology). 

The Board finds the April 2016 opinion from the VA examiner that it is less likely than not that that sleep apnea is related to any incident from service to be of probative value because the examiner considered the Veteran's reports, the record, and risk factors.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124.  There are no competent and probative opinions of record that sleep apnea is related to service.  

Because the evidence preponderates against the claim of service connection for sleep apnea, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

III.  Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection is most probative of the degree of disability existing at the time that the initial rating was assigned, and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  In addition, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

A.  Right and Left Status Post Plantar Fascia

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo Achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a. 

The Veteran had an examination arranged through VA QTC Services in September 2008 at which he reported bilateral foot pain on a constant basis.  Pain was exacerbated by physical activity or came on spontaneously and was relieved by rest.  The pain was rated at 10 out of 10.  The Veteran reported pain, stiffness, swelling, and fatigue while standing and/or walking.  The functional impairment included difficulty performing job-related activities while standing or walking. 

On examination gait was normal and there were not any signs of abnormal weight bearing.  There was evidence of tenderness bilaterally and there was motion in the metatarsophalangeal joints (MTJs).  Examination of the Achilles tendon revealed normal alignment with and without weightbearing.  The Veteran did not have flatfeet and there were no signs of deformity.  There was no evidence of clawfoot and no signs of dropped forefoot or marked varus deformity.  Dorsiflexion of the toes did not produce pain and palpation of the metatarsal heads did not produce tenderness.  The Veteran did not have hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus.  There was limited function for standing or walking, but he was able to walk for a quarter mile.  He required corrective shoes with minimal relief in his symptoms.

The Veteran had podiatry treatment in August 2011 due to bilateral heel pain, and he referred to the plantar aspects of the heel and arch area on both feet.  The condition had existed for several months and was worse with walking and running.  The Veteran rated the pain as seven out of 10.  On examination there was bilateral pain to palpation of the plantar-medial heel extending into the arches.  Range of motion of the MTJ joints was within normal limits, and muscle strength was normal.

Treatment records from September 2011 indicate that range of motion of the MTJ joints was normal.  The impression was plantar fasciitis, bilateral.  The treating podiatrist felt that clinically the condition had resolved. 

At April 2013 and May 2013 treatment the ranges of motion of the MTJs were within normal limits.  At the April 2013 treatment the impression was calcaneal spur and plantar fasciitis, bilateral, and it was noted that clinically the Veteran was worsening.  At the May 2013 treatment, on examination there was no pain to palpation of the plantar-medial heels bilaterally.  The Veteran was diagnosed with plantar fasciitis bilaterally, and clinically the condition was resolved.  However, the Veteran continued to have bilateral heel pain, and he said that the his condition had improved by 40 percent.  The onset of the pain was gradual and primarily occurred first thing in the morning or after sitting for a short period of time.  The impression was calcaneal spur and plantar fasciitis, condition improved.

The Veteran complained of lateral right foot pain at November 2013 treatment.  In September 2015 the Veteran underwent a Doppler sonographic evaluation of the plantar fascia of both feet.  The results were consistent with chronic bilateral plantar fasciitis.  

The Veteran had a VA examination on March 30, 2016.  The examiner noted that the Veteran was able to walk in without difficulty.  He had significant moderate tenderness in the arches on examination.  The Veteran had tried arch supports, which had made the condition worse.  He said that he called in sick around once a week because he could not walk on his feet.  The Veteran reported pain and flare-ups.  There was not decreased longitudinal arch height of one or both feet on weight bearing, and there was not marked deformity or marked pronation of either foot.  The weight bearing line did not fall over or medial to the great toe in either foot and there was not a lower extremity deformity other than pes planus, causing alteration of the weight bearing line.  The Veteran did not have "inward" bowing of the Achilles tendons of one or both feet or characteristic calluses  There was also not marked inward displacement and severe spasm of the Achilles tendon on manipulation of the feet.  The examiner noted that there was pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The functional loss was that the Veteran did not get out of bed or put any weight on his feet on bad days, and he would call in sick to work.

The Veteran is not entitled to evaluations in excess of the assigned separate 10 percent evaluations prior to March 30, 2016.  During this period the Veteran had pain in the feet.  The treatment records discussed above show that there were periods when the condition was in clinical remission.  Furthermore, the treatment records and examination results do not show severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities in either foot prior to March 30, 2016, as is required for 20 percent evaluations.  Therefore, the Veteran did not qualify for evaluations in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran is not entitled to an evaluation in excess of the assigned 30 percent evaluation from March 30, 2016 because the record does not show pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  None of these criteria were present at the March 2016 VA examination or have been otherwise reported.

In regards to other applicable rating criteria, evaluations of excess of 10 percent are not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  The Veteran cannot be rated under Diagnostic Code 5284, which is for other foot injuries, because it does not apply to foot conditions such as his that have their own Diagnostic Codes.  See Copeland v. McDonald, 27 Vet. App. 333, 338 (2015).  Other Diagnostic Codes related to the feet are not applicable because the Veteran does not have the specific diagnoses, such as claw foot (pes cavus) and malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a.  

The Board has also considered whether increased evaluations could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran experiences pain, weakness, fatigability, or incoordination in his feet.  However, any functional impairment in the feet has already been considered by the assigned evaluations.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Furthermore, Diagnostic Code that the Veteran has been rated under specifically considers pain.
The evidence does not establish functional loss not contemplated by the rating assigned by this decision for the aggravation of the Veteran's bilateral status post plantar fascia release.  

Because the preponderance of the evidence is against the claim for increased ratings for the Veteran's bilateral status post plantar fascia release, the benefit of-the-doubt doctrine does not apply and higher ratings must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

B.  Left and Right Ankle Sprains 

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5271 provides ratings based on limitation of extension of the ankle.  Moderate limitation of motion of the ankle is rated as 10 percent disabling; and marked limitation of motion of the ankle is rated as 20 percent disabling.  38 C.F.R. § 4.71a.

The Veteran had an examination arranged through VA QTC Services in September 2008 at which he reported weakness, swelling, giving way, lack of endurance, fatigability, and pain.  The pain was rated at 10 out of 10 and was exacerbated by physical activity, prolonged standing, and walking.  Functional impairments were noted to be difficulty with prolonged standing, walking, and climbing stairs.

On examination there was tenderness and guarding of movement in the ankles.  Ranges of motion were normal and there was not ankylosis.  After repetitive use the Veteran was additionally limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The major functional impact was pain.  Right ankle x-rays showed a plantar heal spur and small calcaneal spur.  Left ankle x-rays showed a plantar heel spur and were otherwise unremarkable.  At August 2011, September 2011, April 2013, and May 2013 treatment, the ranges of motion of the ankles were within normal limits.

The Veteran had a VA examination in March 2016 at which he was diagnosed with a bilateral lateral collateral ligament sprain.  The ankles were asymptomatic at the examination.  Ranges of motion were normal without pain.  There was not loss of motion on repetitive testing.  Pain significantly limited functional ability with repeated use over time.  There was no instability of the ankles.  The Veteran said that the ankles had severe pain and had gotten worse.  There were flare-ups of both ankles with the ankles getting worse over time.  The flare-ups occurred on a weekly basis and impacted the ability to move around.

The record shows that the range of motion of the Veteran's ankles has been normal.  Therefore, the Veteran cannot qualify for 20 percent evaluations based on marked limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Furthermore, the record does not show ankylosis of either ankle or the subastragalar or tarsal joints, malunion of the Os calcis or astragalus, or astragalectomy.  Therefore, the other Diagnostic Codes related to the ankles are not applicable.  See 38 C.F.R. § 4.71a.

The Veteran currently has 10 percent evaluations prior to August 16, 2011 and 0 percent evaluations from that date for his ankles.  The Board has considered whether increased evaluations could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The major functional impact at the September 2008 examination was pain.  The March 2016 examiner noted that pain significantly limited functional ability with repeated use over time.  Functional impairment in the ankles due to pain was considered by the assigned 10 percent evaluations prior to August 16, 2011. Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  In regards to the period from August 16, 2011, the Board finds that the Veteran is entitled to an evaluations of 10 percent for each ankle because of the functional limitations due to pain.

Because the preponderance of the evidence is against the claim for increased ratings for the Veteran's bilateral ankle sprains prior to August 16, 2011, the benefit of-the-doubt doctrine does not apply and a higher rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).  Separate ratings of 10 percent for each ankle is granted from August 16, 2011.

C.  Left Knee Strain with Patellar Spur

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  

The Veteran had an examination arranged through VA QTC Services in September 2008 at which he reported weakness, swelling, giving way, lack of endurance, fatigability, and pain on an intermittent basis.  This occurred three or four times a month and lasted up to three days.  The pain was rated as 10 out of 10 and was exacerbated by physical activity.  Functional impairment included difficulty performing job related activities.

On examination there was guarding of movement and crepitus.  Range of motion was flexion to 120 degrees and extension to 0 degrees.  After repetitive use, the Veteran was further limited by pain, fatigue, weakness, and lack of endurance without evidence of incoordination.  The major functional impact was pain, and there was not reduced limitation of motion on repetitive use.  Stability testing was within normal limits.  X-rays showed anterior superior patellar spur and were otherwise negative.

The Veteran complained of left knee pain at May 2011 treatment.  At July 2011 treatment, it was recommended that the Veteran undergo a left knee arthroscopy after he complained of pain over the medial collateral ligament after an injury from a year before.  The Veteran had orthopedic treatment in July 2011 at which he reported three months of left knee pain with gradual onset.  Range of motion was 0 to 125 degrees.  There was significant medial joint line tenderness and no lateral joint line tenderness.  Stability tests were negative.  The physical examination was consistent with a medial meniscus tear.  An MRI was consistent with degeneration of the medial and lateral menisci with a possible tear of the medial meniscus.  There was also an old tear of the medial patellofemoral retinaculum.  The Veteran said that the left knee pain was unbearable at work.

The Veteran had a VA examination in March 2016 at which he reported flare-ups that caused pain and limited mobility.  It was painful to walk during flare-ups.  Range of motion was flexion to 120 degrees and extension to 0 degrees.  Pain was noted on range of motion testing and there was tenderness to the bilateral side of the patella.  There was no evidence of pain with weight bearing or crepitus, and range of motion was not decreased on repetitive testing at the examination.  Pain limited functional ability with repeated use over time, and the examiner felt that flexion would be limited to 50 degrees and that extension would still be to 0 degrees.  The left knee was stable on examination and there was no history of recurrent subluxation or lateral instability.

The record does not show left knee ankylosis, recurrent subluxation or lateral instability, semilunar cartilage dislocated with frequent episodes of locking pain and effusion into the joint, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum.  Therefore, Diagnostic Codes 5256 - 5259 and 5262 - 5263 are not applicable.  See 38 C.F.R. § 4.71a.

The Veteran is not entitled to an evaluation in excess of 10 percent for his left knee strain with patellar spur.  The record does not show that flexion was limited to 30 degrees or that extension was limited to 10 degrees.  Therefore, the Veteran did not qualify for an increased evaluation based on limitation of flexion or to a separate compensable evaluation for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The Board has also considered whether an increased evaluation could be assigned on the basis of functional loss due to pain, along with limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  The Veteran experiences pain, fatigue, weakness, and lack of endurance in his left knee.  However, any functional impairment in the knee has already been considered by the assigned evaluation.  Generally, the degrees of disability specified are considered adequate to compensate for loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  The range of motion testing from examinations and treatment would not qualify the Veteran for the currently assigned 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Therefore, the currently assigned 10 percent evaluation contemplates the left knee pain.  It is also noted that the limitation of flexion to 50 degrees due to pain with repeated use over time that the March 2016 examiner felt the Veteran would have is consistent with a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The evidence therefore does not establish functional loss not contemplated by the rating assigned by this decision for the aggravation of the Veteran's left knee strain.  

Because the preponderance of the evidence is against the claim for increased ratings for the Veteran's left knee strain with patellar spur, the benefit of-the-doubt doctrine does not apply and a higher rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-57 (1990).

D.  Other Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, although the record shows some impact on job related activities due to service-connected disabilities, the Veteran works in facilities at Camp Lejeune.  Therefore, the record does not show that he is unemployable as a result of his service-connected disabilities.  

Finally, in light of the holding in Fenderson and Hart, supra, the Board has considered whether the Veteran is entitled to staged or to additional staged ratings for his service-connected foot, ankle and left knee disabilities, as the Court indicated can be done in this type of case.  Based upon the record, we find that at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.


ORDER

Service connection for sleep apnea is denied.

An evaluation in excess of 10 percent prior to March 30, 2016 for status post right foot plantar fascia release, with degenerative changes and calcaneal spur, is denied.

An evaluation in excess of 10 percent prior to March 30, 2016 for status post left foot plantar fascia release, with degenerative joint disease and calcaneal spur, is denied.

An evaluation in excess of 30 percent from March 30, 2016 for bilateral status post plantar fascia release is denied.

An initial evaluation in excess of 10 percent prior to August 16, 2011 for a right ankle sprain is denied.  An evaluation of 10 percent from August 16, 2011 for a right ankle sprain is granted.

An initial evaluation in excess of 10 percent prior to August 16, 2011 for a left ankle sprain is denied.  An evaluation of 10 percent from August 16, 2011 for a left ankle sprain is granted.

An initial evaluation in excess of 10 percent for a left knee strain with patellar spur is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


